       Case 2:19-cv-02167-WBS-CKD Document 65 Filed 03/29/21 Page 1 of 3


1    Arthur G. Woodward (SBN: 142914)
     Jake C. Weaver (SBN: 300962)
2    Reynolds Tilbury Woodward LLP
3    11601 Blocker Drive, Suite 105
     Auburn, California 95603
4    Phone: (530) 885-8500
     awoodward@rtwlawllp.com
5    jweaver@rtwlawllp.com
6
     Andrew M. Klein
7    Klein Law Group PLLC
     1250 Connecticut Ave NW, Suite 700
8
     Washington, DC 20036
9    Phone: (202) 289-6955
     aklein@kleinlawpllc.com
10
     Attorneys for the Plaintiff,
11
     COLFAXNET, LLC
12
13                                    UNITED STATES DISTRICT COURT
14                                    EASTERN DISTRICT OF CALIFORNIA
15                                        SACRAMENTO DIVISION
16
17
     ColfaxNet, LLC,                                 Case No: 2:19-cv-02167-WBS-CKD
18
                         Plaintiff,                  STIPULATION TO CONTINUE FINAL
19                                                   PRETRIAL CONFERENCE AND TRIAL;
             v.                                      ORDER
20
     City of Colfax,
21                                                   Trial Date: June 2, 2021
                         Defendant.                  Final Pretrial Conference: April 12, 2021
22
23           Plaintiff ColfaxNet and Defendant City of Colfax, by and through their respective counsel
24   of record, respectfully submit the following stipulation to continue the Final Pretrial Conference
25   and Jury Trial in this case as follows:
26           1.      The Parties are continuing discussions regarding a mutual resolution of the issues
27   which gave rise to this litigation. If those issues are resolved, ColfaxNet would no longer need to
28   seek relief in this Court.


     {00015138.2}
                                                        1
                     STIPULATION TO CONTINUE FINAL PRETRIAL CONFERENCE AND TRIAL; ORDER
           Case 2:19-cv-02167-WBS-CKD Document 65 Filed 03/29/21 Page 2 of 3


1             2.     The jury trial in matter is set for June 2, 2021. The Final Pretrial Conference is set
2    for April 12, 2021. Local Rules 281 and 282 require the Parties to prepare, exchange and submit
3    numerous detailed documents prior to the Final Pretrial Conference, which will result in the Parties
4    incurring considerable time and expense.
5             3.     The Parties agree and stipulate that continuing the trial and the Final Pretrial
6    Conference is warranted here. A continuance would allow the Parties to devote their time and
7    resources on the ongoing settlement discussions. The continuance would also free the judicial
8    resources needed to prepare for and conduct the Final Pretrial Conference. Further, as stated by the
9    Court during the hearing on Plaintiff’s Motion for Summary Judgment, no courtrooms will be
10   available for this civil trial in 2021, nor in the foreseeable future thereafter.
11            4.     WHEREFORE, for the reasons stated above, Plaintiff ColfaxNet and Defendant City
12   of Colfax, agree and stipulate that the dates Trial and Final Pretrial Conference be vacated and
13   continued for sixty days.
14            IT IS SO STIPULATED.
15   Dated: March 26, 2021                           REYNOLDS TILBURY WOODWARD LLP
16                                                   By:      s/Arthur G. Woodward
                                                           Arthur G. Woodward
17                                                         Attorneys for Plaintiff ColfaxNet, LLC
18
     Dated: March 26, 2021                           WENDEL ROSEN LLP
19
                                                     By:      s/Mark D. Epstein (as authorized 3/26/21)
20                                                         Mark D. Epstein
                                                           Attorneys for Defendant City of Colfax
21
                                                     ORDER
22
              Upon consideration of the above Stipulation and good cause appearing therefor, it is
23
     ORDERED the Final Pretrial Conference date and the Trial date are vacated and rescheduled as
24
     follows:
25
     Final Pretrial Conference: June 21, 2021 at 1:30 p.m.
26
     ///
27
     ///
28


     {00015138.2}
                                                            1
                     STIPULATION TO CONTINUE FINAL PRETRIAL CONFERENCE AND TRIAL; ORDER
       Case 2:19-cv-02167-WBS-CKD Document 65 Filed 03/29/21 Page 3 of 3


1    Jury Trial: August 24, 2021 at 9:00 a.m.
2
3    Dated: March 26, 2021
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     {00015138.2}
                                                    1
                    STIPULATION TO CONTINUE FINAL PRETRIAL CONFERENCE AND TRIAL; ORDER
